—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly confirmed the determination denying the application of petitioner for medical assistance on the ground that her available resources exceed financial eligibility standards. Under the terms of the irrevocable trust created by petitioner in 1986, the trustees “are authorized in their sole and absolute discretion at any time” to make payments from the trust corpus for the benefit of petitioner. Thus, in determining petitioner’s financial eligibility, the trust corpus was properly considered a resource available to petitioner (see,
*952Social Services Law § 366 [2] [b] [2] [ii]; 18 NYCRR 360-4.5 [a]). (Appeal from Judgment of Supreme Court, Livingston County, Cicoria, J. — CPLR art 78.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.